DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US Patent 4673609).
As to claims 1, 2 and 6-8, Hill discloses a panel having a design applied upon the panel.  A stencil or resist element can be applied to the substrate, wherein ink is then applied to the substrate and the resist/stencil prevents/repels ink from adhering in the location of the stencil/resist pattern. The substrate can be transparent and the resist can be formed of a transparent material and not required to be removed, therefore blending with the color of the substrate.  However this reference is silent to the resist being variable width resist zones and having variable width non-resist zones.
It would have been obvious to one of ordinary skill in the art to have formed the stencil/resist to have any width including having variable width resists zones and variable width non-resist zones as one of ordinary skill in the art could from any pattern that would be aesthetically pleasing requiring a variable width resist zone.  The pattern can have a hidden image or form a spiraling pattern in the center of the substrate.  See MPEP 2144.06.  Aesthetic design choice.

As to claims 3-5, an ink can be applied to the surface of the substrate, which can be of a water based ink.  However the tool applying the ink can is silent. 


As to claims 9, 10 and 12-20, Hill discloses a panel having a design applied upon the panel.  A stencil or resist element can be applied to the substrate, wherein ink is then applied to the substrate and the resist/stencil prevents/repels ink from adhering in the location of the stencil/resist pattern. The substrate can be transparent and the resist can be formed of a transparent material and not required to be removed, therefore blending with the color of the substrate.  The resist/stencil areas can be formed of wax which are hydrophobic surface coverings.  However this reference is silent to the resist being variable width resist zones and having variable width non-resist zones.
It would have been obvious to one of ordinary skill in the art to have formed the stencil/resist to have any width including having variable width resists zones and variable width non-resist zones as one of ordinary skill in the art could from any pattern that would be aesthetically pleasing requiring a variable width resist zone.  The pattern can have a hidden image or form a spiraling pattern in the center of the substrate.  See MPEP 2144.06.  Aesthetic design choice.
It should be noted that claim 16 is met as it’s a functional limitation and a color fluid can be removed by a textile based material.

As to claim 11, Hill is silent to the substrate being a paper based product.  
It would have been obvious to one of ordinary skill in the art to have formed the substrate of any material including a paper based product as one of ordinary skill in the art would know how to from the stencil/resist pattern on any substrate material in order to from the desired pattern for the desired function as the teachings of Hill disclose many different methods of forming the stencil/resist pattern in order to provide an image on one side of a decorative article and the use of a paper product would be considered a suitable alternative to provide this desired effect.  See MPEP 2144.06.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785